Appeal by defendant from a judgment of the Supreme Court, Suffolk County, rendered April 26, 1976, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. Defendant pleaded guilty to murder in the second degree in full satisfaction of the indictment on the fourth day of trial. Thereafter, at sentence, defendant protested his innocence, contended that his prior counsel had forced him to enter the guilty plea and asked to have the plea withdrawn. A hearing was then held to determine the propriety of the original guilty plea (see People v McClain, 32 NY2d 697). Shortly thereafter a competency hearing was also held. We agree with the trial court that, as the record revealed that the defendant was clearly informed of the consequences of and the alternatives to the entry of his plea, and as testimony adduced from two psychiatrists at the competency hearing established that the defendant was a psychopathic liar, the trial court was within
*852the bounds of sound discretion in denying defendant’s motion to withdraw his plea (see People v Leite, 52 AD2d 895). Furthermore, in the light of the fact that the trial was in its fourth day, the trial court did not act improperly in predicating the entry of the guilty plea upon the defendant’s waiver of his right to appeal from an adverse determination following a Huntley hearing (see People v Williams, 36 NY2d 829; cf. People v Francis, 38 NY2d 150). Hopkins, Acting P. J., Latham, Damiani and Hawkins, JJ., concur.